MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
                                                                                FILED
      regarded as precedent or cited before any                            May 15 2020, 8:43 am

      court except for the purpose of establishing                              CLERK
                                                                            Indiana Supreme Court
      the defense of res judicata, collateral                                  Court of Appeals
                                                                                 and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      James A. Hanson                                         Curtis T. Hill, Jr.
      Fort Wayne, Indiana                                     Attorney General of Indiana
                                                              Megan M. Smith
                                                              Deputy Attorney General
                                                              Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Mickey D. Davis,                                        May 15, 2020
      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              19A-CR-2811
              v.                                              Appeal from the Allen Superior
                                                              Court
      State of Indiana,                                       The Honorable Wendy Davis,
      Appellee-Plaintiff.                                     Judge
                                                              Trial Court Cause No.
                                                              02D04-1905-F6-639



      Tavitas, Judge.


                                             Case Summary
[1]   Mickey Davis appeals his conviction for theft, a Level 6 felony. We affirm.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2811 | May 15, 2020                  Page 1 of 8
                                                     Issue
[2]   Davis raises a single issue in his brief, which we restate as whether the evidence

      is sufficient to convict Davis for theft.


                                                     Facts
[3]   In July 2018, renovations were taking place in a classroom at Ivy Tech

      Community College’s Fort Wayne North Campus in the Steel Dynamics

      Technology Center (“Ivy Tech”). On July 20, 2018, Ivy Tech placed an order

      for three fifty-five-inch Samsung televisions worth $445.75 each for a total value

      of $1,337.25. Professor Andrew Bell was responsible for the renovation of the

      classroom and requested the purchase of the three televisions. The televisions

      arrived at Ivy Tech around August 14, 2018, and the televisions were placed in

      the hallway outside the doors to the Construction Lab. The televisions were

      placed next to an overhead door, which led outside the building through a

      loading dock. A normal entry door was located next to the overhead door.

      The televisions were not obstructing the hallway, and there was no need to

      move them.


[4]   On September 17, 2018, Professor Bell discovered that the televisions were

      missing. Professor Bell reported the missing equipment to the facilities

      manager. Ivy Tech security personnel contacted Ivy Tech’s security system

      contractor that maintained the video security system. Two cameras were

      located in the hallway where the televisions were stored. One camera faced the

      overhead door at the north end of the hallway and included a full view of the


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2811 | May 15, 2020   Page 2 of 8
      walk-in door to the Construction Lab and a full view of the overhead door. The

      second camera faced southward down the same hallway.


[5]   The security camera footage revealed that the televisions were moved from the

      view of the cameras by Davis on September 4, 2018. That same day, Davis was

      in the Technology Center attending a class. The video footage showed Davis

      walk up and down the hallway for thirty minutes, talk on his phone, stand near

      the televisions, and then move the televisions out of the view of the security

      cameras. Davis testified at the jury trial that he moved the televisions to the

      east side of the hallway upon the request of an individual inside the

      Construction Lab. After moving the televisions out of the view of the security

      cameras, Davis walked back down the hallway and returned to class. Upon

      finding that Davis moved the televisions, campus security reported his actions

      to law enforcement. The televisions were never recovered.


[6]   On May 30, 2019, the State charged Davis with theft, a Level 6 felony. On

      September 24, 2019, a jury found Davis guilty of theft. The trial court

      sentenced Davis to two years in the Department of Correction. Davis now

      appeals his conviction.


                                                  Analysis
[7]   Davis challenges the sufficiency of the evidence for his theft conviction. When

      there is a challenge to the sufficiency of evidence, “[w]e neither reweigh the

      evidence nor judge witness credibility.” Gibson v. State, 51 N.E.3d 204, 210

      (Ind. 2016) (citing Bieghler v. State, 481 N.E.2d 78, 84 (Ind. 1985), cert. denied),

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2811 | May 15, 2020   Page 3 of 8
      cert. denied. Instead, “we ‘consider only that evidence most favorable to the

      judgment together with all reasonable inferences drawn therefrom.’” Id.

      (quoting Bieghler, 481 N.E.2d at 84). “We will affirm the judgment if it is

      supported by ‘substantial evidence of probative value even if there is some

      conflict in that evidence.’” Id. (quoting Bieghler, 481 N.E.2d at 84); see also

      McCallister v. State, 91 N.E.3d 554, 558 (Ind. 2018) (holding that, even though

      there was conflicting evidence, it was “beside the point” because that argument

      “misapprehend[s] our limited role as a reviewing court”). Further, “[w]e will

      affirm the conviction unless no reasonable fact-finder could find the elements of

      the crime proven beyond a reasonable doubt.” Love v. State, 73 N.E.3d 693, 696

      (Ind. 2017) (citing Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007)).


[8]   Pursuant to Indiana Code Section 35-43-4-2, the State was required to prove

      that Davis “knowingly or intentionally exert[ed] unauthorized control over

      property of another person, with intent to deprive the other person of any part

      of its value or use[.]” The offense is a Level 6 felony if the value of the property

      “is at least seven hundred fifty dollars ($750) and less than fifty thousand dollars

      ($50,000).” Ind. Code § 35-43-4-2(a)(1). Davis challenges the sufficiency of the

      evidence on both the elements of “unauthorized control” and “intent to

      deprive.” 1




      1
        Davis also argues that the “reasonable theory of innocence” jury instruction used by the trial court was
      confusing. Davis, however, does not challenge the use of the instruction or allege reversible error based on
      the instruction. Davis presents this argument only in the context of his sufficiency of the evidence argument.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2811 | May 15, 2020                       Page 4 of 8
[9]    Circumstantial evidence alone may support a theft conviction. Rogers v. State,

       902 N.E.2d 871, 875 (Ind. Ct. App. 2009). The mere presence at the crime

       scene with the opportunity to commit a crime is not a sufficient basis on which

       to support a conviction. Willis v. State, 27 N.E.3d 1065, 1068 (Ind. 2015).

       Presence at the scene, however, in connection with other circumstances tending

       to show participation, such as companionship with the one engaged in the

       crime, and the course of conduct of the defendant before, during, and after the

       offense, may raise a reasonable inference of guilt. Id.


[10]   Here, the following circumstances support the theft conviction: (1) Davis was at

       Ivy Tech for class when the televisions disappeared; (2) Davis was in the

       hallway with the televisions for thirty minutes during the middle of class; (3)

       Davis was seen on video footage moving the televisions; (4) Davis’ possession

       of the televisions occurred next to a normal-entry door and an overhead door;

       and (5) after Davis moved the televisions, they were no longer visible on the

       video footage and were subsequently reported missing.


[11]   The crux of Davis’ argument is his claim that someone from the Construction

       Lab asked him to move the televisions; therefore, he was authorized to move

       them and did not have the intent to deprive Ivy Tech of their use. Davis

       presents only his testimony to support his argument that he was authorized to




       Davis also argues that the jury failed to follow the trial court’s instructions with respect to reasonable doubt,
       the presumption of innocence, and circumstantial evidence. That argument, however, is also presented only
       in the context of his sufficiency of the evidence argument.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2811 | May 15, 2020                          Page 5 of 8
       move the televisions. Professor Bell testified that the televisions were placed in

       their original location in the hallway because they were not obstructing

       anything and there would be no need to move them. The circumstantial

       evidence and the reasonable inferences that can be drawn therefrom supported

       the jury’s conclusion that Davis was not authorized to move the televisions. To

       ask us to conclude otherwise would require us to reweigh the evidence, which

       we cannot do. See Gibson, 51 N.E.3d at 210.


[12]   Based on all the evidence presented and reasonable inferences, the evidence was

       sufficient to convict Davis of theft. See Meehan v. State, 7 N.E.3d 255, 259 (Ind.

       2014) (holding that the evidence was sufficient to sustain the defendant’s

       conviction for burglary). The State presented sufficient evidence from which a

       reasonable factfinder could find that Davis knowingly or intentionally exerted

       unauthorized control over the televisions with the intent to deprive Ivy Tech of

       their value or use.


                                                 Conclusion
[13]   The evidence was sufficient to convict Davis of theft, a Level 6 felony. We

       affirm.


[14]   Affirmed.


       Mathias, J., concurs.


       Riley, J., dissents with opinion.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2811 | May 15, 2020   Page 6 of 8
                                                 IN THE
           COURT OF APPEALS OF INDIANA

       Mickey D. Davis,                                        Court of Appeals Case No.
                                                               19A-CR-2811
       Appellant-Defendant,

               v.

       State of Indiana,
       Appellee-Plaintiff.




       Riley, Judge, dissenting.


[15]   I respectfully dissent from the majority’s opinion to affirm the trial court’s

       decision, finding that the State presented sufficient evidence beyond a

       reasonable doubt that Davis committed theft. As acknowledged by the

       majority, it is well-established that “[m]ere presence at the crime scene with the

       opportunity to commit a crime is not a sufficient basis on which to support a

       conviction.” Pratt v. State, 744 N.E.2d 434, 436 (Ind. 2001). Instead, presence

       at the scene in connection with other circumstances tending to show

       participation, such as companionship with the one engaged in the crime, and

       the course of conduct of the defendant, before, during, and after the offense,

       may raise a reasonable inference of guilt. Maul v. State, 731 N.E.2d 438, 439

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2811 | May 15, 2020        Page 7 of 8
       (Ind. 2000). Here, there were no other circumstances presented to the trier of

       fact raising a reasonable inference of guilt than Davis’ presence near the

       televisions in the hallway.


[16]   The evidence reflects that video footage of the scene showed Davis pacing the

       corridor for approximately thirty minutes while talking on the phone. He then

       moved the televisions out of view of the cameras and in proximity of a normal

       entry door and an overhead door. Testimony was received, clarifying that the

       overhead door, which led to the exterior was egress only and not ingress, while

       the entry door was a “public access door” from which the public “could leave.”

       (Tr. p. 66). After moving the televisions, Davis was seen on the video footage,

       to come down the hallway and return to the classroom. From this evidence, the

       majority draws the inference that Davis was not authorized to move the

       televisions. Yet, an equally reasonable inference can be made that if Davis had

       indeed availed himself of the opportunity to commit the theft and moved the

       televisions outside the building, he could not have returned through the same

       hallway as he would not have had any entry into the hallway. Accordingly, I

       must conclude that Davis’ mere presence in the hallway, without more, is

       insufficient to support his conviction.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2811 | May 15, 2020   Page 8 of 8